tcmemo_1997_510 united_states tax_court bernhard f and cynthia g manko petitioners v commissioner of internal revenue respondent docket no filed date irwin s meyer and herbert stoller for petitioners lawrence l davidow roland barral kevin m curran and louis a ramunno for respondent memorandum opinion jacobs judge this case is presently before this court on petitioners' motion for partial summary_judgment this case involves deficiencies additions to tax and additional interest with regard to petitioners' federal income taxes for through respondent's principal basis for the deficiencies is the disallowance of claimed deductions for losses and interest_expense on straddles and government security repurchase agreements entered into by bernhard f manko petitioner both directly and through arbitrage management investment co arbitrage management and related entities i background in manko v commissioner tcmemo_1995_10 manko i we held that respondent made a blanket settlement offer to all arbitrage management investors petitioners accepted the offer and respondent and petitioners reached a binding settlement agreement no later than date in reaching this conclusion we found that pursuant to this settlement agreement the internal_revenue_service irs would allow the deduction of percent of the challenged losses or at the taxpayer's option out-of-pocket cost plu sec_15 percent eliminate capital_gains in an amount commensurate with the disallowed losses and forgo the assertion of penalties manko i involved tax_year ii the parties' pleadings petitioners filed the petition herein on date and except for further pleadings the case was held in abeyance pending the court's decision in manko i on date petitioners filed a motion for partial summary_judgment requesting the court to determine that there was a binding settlement agreement between respondent and petitioners and that the settlement terms allowed them to deduct percent of the arbitrage management losses_and_expenses and to exclude percent of the arbitrage management gains they reported on their returns and precluded respondent from imposing any additions to tax including fraud other than additional interest on date respondent filed a notice of objection contending that this court's findings in manko i related only to petitioners' tax_year and not to the years involved herein which were not docketed at the time of the settlement respondent also contended that manko i did not affect the applicability of the fraud additions to tax herein because respondent had not determined fraud for and the court in manko i could not have intended to eliminate the fraud additions for and on brief respondent further argued that respondent did not authorize his representatives to settle nondocketed years and petitioners are bound by the finding of the u s district_court for the southern district of new york in a criminal case involving petitioner which stated that there was no settlement between petitioners and respondent for petitioners' or tax years on date petitioners filed a reply to respondent's notice of objection the court held a hearing on september and with regard to petitioners' motion for partial summary_judgment iii the case herein manko ii respondent determined deficiencies in petitioners' federal income taxes additions to tax and additional interest as follows additions to tax and additional interest sec sec sec sec sec sec sec year deficiency a a a b b c dollar_figure dollar_figure --- --- --- --- --- big_number big_number --- --- --- --- --- big_number --- dollar_figure --- --- --- big_number --- big_number dollar_figure dollar_figure big_number --- big_number big_number big_number percent of the interest due on the deficiency percent of the interest due on the entire deficiency pursuant to the tax_reform_act_of_1986 publaw_99_514 sec c 100_stat_2744 former sec_6621 was redesignated as sec_6621 for and the negligence additions to tax were imposed with respect to the liability of cynthia g manko and the fraud additions to tax were imposed with respect to the liability of petitioner all section references are to the internal_revenue_code in effect for the years under consideration unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether the settlement agreement applicable to petitioner's arbitrage management gains and losses in manko i is likewise applicable to his arbitrage management gains and losses for the years in issue through the notice_of_deficiency also made adjustments for items unrelated to petitioner's interest in the partnerships including an adjustment for unreported interest_income for these unrelated issues have not been resolved in other words we must determine whether the blanket settlement offer that petitioners accepted was an offer to settle an issue ie the deductibility of arbitrage management losses or a specific taxable_year some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference we also incorporate herein the facts enumerated in manko i for a better understanding of this case we repeat a portion of those facts petitioners resided in lighthouse point florida at the time they filed their petition they timely filed joint federal_income_tax returns for through a arbitrage management arbitrage management began operations in the mid-to-late 1970's from through arbitrage management dealt primarily in the acquisition of straddle positions in u s treasury bill options beginning in arbitrage management dealt primarily in the acquisition of u s government securities financed by repurchase agreements petitioner served as a principal of arbitrage management and a general_partner of limited_partnerships that invested in government securities acquired through arbitrage management arbitrage management partnerships on their through tax returns petitioners deducted petitioner's distributive shares of losses from arbitrage management partnerships the deductions regarding through played a role in the settlement negotiations b arbitrage management negotiators theodore kletnick an attorney in respondent's north atlantic regional_counsel office served as respondent's lead counsel in arbitrage management settlement negotiations howard berman an attorney in respondent's new york city district_counsel office assisted mr kletnick in arbitrage management settlement negotiations from through on date this court held a pretrial conference with respect to arbitrage management cases at that conference the court designated john s nolan barbara t kaplan and hugh janow to serve as lead counsel for arbitrage management partners in subsequent arbitrage management settlement negotiations c arbitrage management negotiations the court assigned the negotiators the task of either negotiating a settlement for arbitrage management cases or selecting one or more arbitrage management test cases for litigation negotiations began in the spring of d settlement agreement on date the negotiators informed the court that they had reached a tentative settlement agreement the negotiators advised the court that a few of the individual partners would litigate their cases a letter from mr kletnick to mr nolan dated date states on date we met and reached an agreement as to a method of resolving the cases involved in this project this settlement methodology is operative so long as there is no material deviation from our understanding that we are splitting the tax stakes on an basis or cash plu sec_15 percent your letter dated date accurately reflects the settlement methodology except for the basis_adjustment and limit pursuant to this agreement the irs would allow the deduction of percent of the challenged losses or at the taxpayer's option out-of-pocket cost plu sec_15 percent eliminate capital_gains in an amount commensurate with the disallowed losses and forgo the assertion of penalties on date mr kaplan hand-delivered to mr kletnick a letter that states the following named tax_court petitioners have agreed to accept the settlement offered by the internal_revenue_service to partners in arbitrage management project partnerships and as described in letters to you from john s nolan esq of miller chevalier dated date and date respectively copies attached the letter lists approximately arbitrage management partners including petitioner by name and docket number the docket number listed for petitioner covers tax_year only the letter further states we understand that a petitioner's acceptance of this settlement offer also constitutes an acceptance of the same settlement terms for any arbitrage management partnership in which the petitioner invested for all partnership years emphasis added the date letter essentially covered taxpayers who had only docketed cases as well as taxpayers who had both docketed and nondocketed cases ms kaplan included with this letter a copy of a letter from mr nolan to mr kletnick dated date that describes the blanket settlement offer that the partners accepted on date mr kletnick sent the court a letter that states enclosed herewith are copies of listings of cases forwarded to this office reflecting acceptance of the service's settlement offer petitioner's name and docket number are included on that list the date letter was signed by mr kletnick on behalf of agatha l vorsanger regional_counsel on date messrs kletnick and nolan and ms kaplan attended another pretrial conference before the court at that conference mr nolan stated that we were able to reach a basis of settlement with mr kletnick and we have communicated that to all of the partners in the arbitrage management partnerships the parties advised the court that they had settled all or virtually all of the arbitrage management partnership cases and that they believed it unlikely that they would require a trial messrs nolan and janow and ms kaplan understood that their jobs were done and asked to be relieved of their responsibilities as lead counsel the court then discharged them from their responsibilities as lead counsel a letter from mr berman to ms kaplan dated date states enclosed please find a copy of an internal_revenue_service memorandum dated date concerning the arbitrage management amic settlement position mr kletnick has agreed that you or any taxpayer who invested through amic may use this memo when attempting to have an arbitrage management statutory notice rescinded the attached internal revenue memorandum dated date sent to all irs offices from regional_counsel north atlantic region ms vorsanger states in pertinent part we have received authorization to disseminate settlement guidelines with respect to arbitrage management investment_company cases the basic agreement is that the taxpayers are entitled to percent of the tax stake or cash percent if greater the service is entitled to percent a proper allocation by year is required within this basic agreement we have devised the methodology outlined below which is different for individual investor and partnership case penalties described in sec_6653 sec_6659 will not be imposed e implementation of the settlements although the parties had settled the issue of the deductibility of the arbitrage management losses the settlements still needed to be implemented under the settlements most taxpayers had deficiencies in earlier years and overpayments in later years arbitrage management partners emphasized that they wanted respondent to establish a procedure whereby the irs could process the deficiency and overpayment years at the same time so that the taxpayers could pay a net amount after the date pretrial conference mr kletnick sent the court quarterly status reports of the arbitrage management cases the reports described the progress of the irs in developing settlement implementation procedures regarding all tax years individuals invested in arbitrage management for instance an date status report sent to the court states in pertinent part the settlement implementation procedures with respect to individuals who were partners in tefra partnerships are currently being considered by the office_of_chief_counsel in washington d c as you well know the parties had agreed to resolve all of the years which were in dispute as a result of an individuals sic investment in amic in many cases this involves settling a taxpayer's through years it has been estimated by the examination_division of the internal_revenue_service that this settlement will affect over partnerships and big_number individual tax returns emphasis added moreover in a date status report the court was notified that the settlement implementation procedures with respect to individuals who were partners in tefra partnerships have been approved and issued by the office_of_chief_counsel in washington d c the status reports did not suggest that the irs was continuing to contemplate the preliminary question of whether to permit deductions for arbitrage management losses respondent's counsel and arbitrage management partners' counsel eventually agreed upon a form of closing_agreement to settle the cases a date letter from mr nolan to mr kletnick states i am writing to you on behalf of two groups of partners that retained miller chevalier and saltzman holloran to negotiate a settlement for their tax_court cases at long last it is my pleasure to enclose with this letter a copy of the standard language for form_906 closing agreements that we anticipate the internal_revenue_service will offer to all of the partners in the following arbitrage management partnerships it is our understanding that the attached language will be used to resolve the arbitrage management issues for all partners whether or not they belong to one of the two groups we represent and for all years whether or not they are docketed in the tax_court as you know a form_906 closing_agreement is a final_determination covering specific matters and has no effect on matters that are not discussed in the language of the agreement this is particularly important in this case because the settlement we reached for arbitrage partners resolves the amount of taxable_income deductions gains and losses from the arbitrage partnerships for all taxable years past present and future emphasis added attached to the date letter is a sample language for closing_agreement form_906 which states in relevant part the whereas the commissioner wish to determine with finality all of the federal_income_tax consequences of the the partnership s for all taxable years taxpayer's s' taxpayer s interest and in now it is hereby determined and agreed for federal_income_tax purposes that no additions to the tax or penalties shall be imposed with respect to the taxpayers' interest in the partnership s including penalties described in sec_6653 sec_6659 and sec_6661 additions and the a netting provision was also included in the sample closing_agreement on date mr kletnick replied to mr nolan's letter stating with respect to your letter dated date as we discussed our office has forwarded the proposed revised closing_agreement to the national_office and subject_to administrative approval we expect its issuance in the next few days respondent entered into closing agreements with many arbitrage management partners respondent however refused to enter into a closing_agreement with petitioner with regard to any relevant year ie or f petitioner's criminal proceedings in approximately years before mr kletnick drafted the letter confirming the settlement a criminal investigation into petitioner's arbitrage management activities was in progress mr kletnick is unsure of when he learned of the criminal investigation but believes it to be early petitioners' negotiators knew of the possibility of a criminal investigation as of date the criminal charges against petitioner related to the repurchase repo transactions entered into by certain arbitrage management partnerships during and the primary issue in the criminal trial was whether the repo transactions were fraudulent during the criminal trial in the u s district_court for the southern district of new york petitioner sought to introduce evidence that respondent had settled the civil tax claims against petitioner and that these claims were based on the same facts and theory as the criminal charges petitioner asserted that the settlement constituted an admission by the government that petitioner was at least partially justified in deducting the losses that were claimed to be fraudulent in petitioner's criminal trial the government objected to the admission of evidence of the settlement on the grounds that respondent had not in fact settled his civil tax claims against petitioner and even if respondent had entered into such a settlement evidence of the settlement was inadmissible under rule of the federal rules of evidence following argument on the relevance and admissibility of evidence of the alleged settlement the district_court relying on 159_f2d_81 6th cir held that even if the evidence showed that the government had settled its civil claims with petitioner proof of the settlement was inadmissible under rule of the federal rules of evidence nevertheless the district_court held a hearing on date in the absence of the jury for the purpose of determining whether the civil tax case of petitioner had been settled with respondent mr nolan and ms kaplan testified at the criminal hearing on behalf of petitioner and mr kletnick testified on behalf of the government offering contradicting testimony the record in the criminal hearing included mr nolan's letters of date and date ms kaplan's letter of date and a transcript of the tax_court pretrial conference of date at the conclusion of the hearing the district_court crediting mr kletnick's testimony found that no settlement had occurred between respondent and petitioner for or in sum the district_court precluded petitioner from presenting to the jury evidence that respondent had agreed that petitioner could deduct percent of his partnership losses both as a matter of fact the settlement did not exist and as a matter of law if it did rule barred its admission on date petitioner was convicted on multiple counts of federal_income_tax offenses for years and in violation of sec_7206 and and conspiracy to defraud the united_states in violation of u s c sec_371 petitioner's conviction and sentence were affirmed by the u s court_of_appeals for the second circuit 979_f2d_900 2d cir the supreme court denied certiorari 509_us_903 in date petitioner filed a petition to the district_court to vacate his conviction presenting newly discovered evidence of the settlement namely the date letter according to petitioner this evidence was relevant to prove that the government had allowed the deduction of a substantial portion of the losses that were the subject of the criminal proceeding the district_court denied petitioner's motion without a hearing and affirmed its earlier conclusion that any evidence of the purported civil settlements was inadmissible manko v united_states civ s d n y date petitioner appealed the district court's decision the u s court_of_appeals for the second circuit vacated the district court's denial of petitioner's motion and stated in the present case we conclude that the district_court abused its discretion insofar as it based its decision to exclude the irs settlement upon its conclusion that rule barred the evidence of the irs settlement from manko's criminal trial despite manko's assertions to the contrary however we cannot conclusively determine on this record that a new trial is warranted on remand the district_court must first determine whether but for its misinterpretation of rule it would have admitted the relevant evidence of the settlement in this regard the district_court should consider whether it would have admitted or excluded the evidence under rule of the federal rules of evidence taking into account any need by the government to explain how a settlement for less than the full amount of the claim might be consistent with its view that the defendant was criminally responsible for the amount of the fraud alleged in the criminal prosecution thus if the district_court determines that the government knew or should have known of kletnick's date letter that indicated the falsity of his testimony the suppression of the letter by the government was constitutional error if there is a reasonable probability that had the letter been disclosed to the defense the result of the proceedings would have been different kyles v whitley ___ u s ___ ___ 115_sct_1555 131_led_490 see wallach f 2d pincite to this end the district_court must ask whether the government's suppression 'undermines confidence in the outcome of the trial ' kyles ___ u s at ___ s ct pincite quoting 473_us_667 105_sct_3375 87_led_481 if on the other hand the district_court concludes that the prosecution was unaware of the letter and its failure to disclose it was inadvertent a new evidentiary trial is required only if 'the court is left with a firm belief that but for the erroneous exclusion the defendant would most likely not have been convicted ' wallach f 2d pincite quoting 863_f2d_218 2d cir we leave this and any other remaining issues as to the effect of nondisclosure to the judgment of the district_court 87_f3d_50 2d cir as of the release date of the opinion in this case the district_court has not rendered its decision g respondent's suspension letter on date mr kletnick sent petitioner a letter suspension letter stating that at the request of the u s attorney's office the irs was suspending consideration of the settlement of petitioner's case until date petitioner's counsel understood this letter only to mean that the implementation of the settlement was deferred mr kletnick never received a response to the suspension letter prior to the issuance of the suspension letter the irs had never treated the settlement of petitioner's case any differently than the settlement of cases of the other arbitrage management partners nor did the irs ever advise petitioner that respondent would treat petitioner's distributive_share of arbitrage management partnership losses as a nonpartnership item at no time during the settlement negotiations that preceded ms kaplan's date acceptance letter did any irs representative inform mr nolan mr janow or ms kaplan that respondent's settlement offer to the arbitrage management partners excluded petitioner iv discussion the main issue we must herein determine is whether the settlement terms were intended to apply to arbitrage management transactions for petitioners' through tax years rule provides for summary_judgment on legal issues in controversies where there is no genuine issue of material fact 10_f3d_1352 8th cir 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 79_tc_340 a fact is material if it 'tends to resolve any of the issues that have been properly raised by the parties ' 106_tc_343 quoting 10a wright et al federal practice and procedure civil sec pincite 2d ed partial summary_judgment that does not dispose_of all issues may be sought and granted 81_tc_669 the burden is on the moving party to show that it is entitled to summary_judgment and that the matter may be decided on the basis of the evidence before this court 78_tc_412 71_tc_587 summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 we discussed in manko i the nature of and requirements for binding settlement agreements essentially the compromise and settlement of tax cases is governed by general principles of contract law 108_tc_320 a scope of the settlement agreement the evidence clearly establishes that there was one blanket settlement between respondent and petitioners that respondent offered to all arbitrage management investors in date encompassing all years both docketed and nondocketed in which petitioners claimed arbitrage management partnership loss deductions it was a package settlement the settlement resolved an issue i e the deductibility of arbitrage management losses rather than a specific taxable_year moreover the offer was available to petitioners who were members of a class to whom the offer was extended on the same terms that were available to all other arbitrage management investors petitioners accepted the blanket settlement offer referred to in ms kaplan's date acceptance letter that letter clearly stated that the acceptances were based on the understanding that the settlement offer was applicable as a package to all years in which taxpayers had arbitrage management investments settlement offers made and accepted by letters have been enforced as binding agreements see eg haiduk v commissioner tcmemo_1990_506 petitioners reached the settlement agreement which we conclude under the circumstances of this case is a binding contract no later than date see eg 52_tc_420 the joint status reports to the court after the date settlement confirmed the parties' understanding that the settlement offer applied to both docketed and nondocketed years in addition to the documentary_evidence mr nolan ms kaplan and mr janow also testified that the arbitrage management settlement was intended to apply to all years in which there were arbitrage management investments both docketed and nondocketed messrs kletnick and berman also testified to this effect we agreed to structure the settlement to encompass all years the basis for settlement acceded to mr nolan's request that it cover all years what the negotiators wanted was a general framework that encompassed all years and we agreed to that assuming mr we note that even respondent's counsel conceded that continued kletnick did not believe that petitioners were covered under the settlement agreement for all years in which they claimed arbitrage management partnership loss deductions this is nowhere reflected in the terms of the agreement in sum the blanket settlement offer that petitioners accepted3 was an offer to settle all year sec_2 continued the arbitrage management settlements were intended to apply to all years in which there were arbitrage management investments william l blagg one of respondent's counsel in manko v commissioner tcmemo_1995_10 made the following comments during that trial mr blagg all that we wish to clarify is that the hearing only covered the years and and the letter that is -- the january 21st letter only deals with the docketed cases which did not include the years and the court but the settlement as i understand it relates to all the years docketed and nondocketed for everybody else is that not correct mr blagg but the settlement is negotiated on -- the testimony has been that the settlement was negotiated on that basis that's correct the court right and you have reason to believe it wasn't mr blagg no i do not mr kletnick testified that he was unaware that the list enclosed with his date letter to the court continued in which petitioner had arbitrage management investments whether or not those years were docketed we note that if the offer applied only to the docketed years the parties could have simply filed a decision document they did not do so moreover all essential settlement terms were agreed upon no later than date ie deduction of percent of the challenged losses allowed capital_gains eliminated in amounts commensurate with disallowed losses and no assertion of penalties the concept of netting was also agreed to by the parties respondent however contends that the settlement negotiations vis-a-vis petitioners were suspended before agreement was reached on the netting issue an essential term respondent argues that the suspension letter was sent to petitioners in date and final agreement on language of a netting provision to be included in a closing_agreement was not reached until date continued included all of the arbitrage management investors referred to in ms kaplan's date acceptance letter he testified that he mistakenly believed that the list included only arbitrage management investors who had accepted guideline settlement offers sent to them individually we are not persuaded there is no suggestion that mr kletnick was misled in any way and a unilateral error of counsel in the absence of misrepresentation by the adverse_party is not a sufficient ground to vacate a settlement agreement see 90_tc_315 we disagree the parties intended to and did in fact reach agreement on all essential terms for multiple years when petitioners accepted respondent's blanket settlement offer in date the settlement terms were clear cf nelson bros inc v commissioner tcmemo_1991_52 the offer included an understanding that netting would be allowed whereby taxpayers who accepted the offer would be allowed to make one payment of the net amount owed instead of being required to pay earlier year deficiencies and wait for later year refunds although the manner in which the netting would be accomplished was not finally reduced to writing until date as we held in manko i that was only a matter of implementing the settlement that had been reached when the blanket settlement offer was accepted in date in sum we hold that all of the evidence before us indicates that the settlement covered all years in which petitioner had arbitrage management investments docketed and nondocketed including the years in issue and all essential settlement terms including the agreement to apply overpayments against the reports mr kletnick sent to the court after the date pretrial conference confirmed his understanding that settlements had been reached and mr nolan's letters to mr kletnick reflected the same understanding for example one letter stated thank you for meeting with us yesterday to discuss the procedural difficulties that are delaying implementation of the settlement agreement that we reached in january and announced to judge jacobs in february deficiencies netting were agreed upon no later than date accordingly the parties are bound by the settlement agreement b absence of closing_agreement inconsequential respondent contends that a closing_agreement is necessary for settling nondocketed years accordingly respondent continues the absence of a properly executed closing_agreement herein indicates that a settlement of petitioners' tax years which were not docketed at the time the settlement was made did not occur we disagree sec_7121 and sec_7122 do not require a closing_agreement form to settle a case pending before this court see eg lamborn v commissioner tcmemo_1994_515 haiduk v commissioner tcmemo_1990_506 petitioners' tax_year was docketed at the time of settlement although petitioners' tax years were not docketed at the time of settlement the deficiencies for those years related to the same investment to which the deficiency for related moreover sec_301 d proced admin regs provides that a request for a closing_agreement may be made at any time before a case with respect to the tax_liability involved is docketed in the tax_court of the united_states however a closing_agreement is not a prerequisite for a valid settlement although we believe the settlement for the years involved in this case should have been implemented by a closing_agreement respondent refused nevertheless a binding settlement existed because the parties intended such an agreement c settlement offer that petitioners accepted in date was properly authorized respondent argues that the settlement with petitioners is not binding because mr kletnick was not authorized to settle nondocketed years under sec_7121 a taxpayer may enter into an agreement with the secretary relating to the taxpayer's liability for any internal revenue tax for any period and such a closing_agreement will be final and conclusive in the absence of fraud malfeasance or misrepresentation of a material fact the secretary has delegated to the commissioner the authority to enter into such closing agreements paragraph of delegation_order no rev effective date handbook of delegation orders internal_revenue_manual amended and supplemented by delegation_order no rev fed reg date authorizes associate chief counsels to enter into and approve agreements with any person for a taxable_period or periods ended prior to the date of agreement that authority is not limited to docketed years paragraph of the delegation_order sec_7851 treas dept order no cch par p-h par big_number treas dept order no 1954_2_cb_733 authorizes regional counsels in nondocketed cases to enter into agreements with taxpayers paragraph of the delegation_order authorizes regional counsels in docketed cases under their jurisdiction to enter into and approve written agreements with any person relating to the internal revenue tax_liability of such person in respect to related specific items affecting other taxable periods emphasis added it is clear from both the documentary_evidence and the testimony of messrs kletnick and berman that the settlement agreement and terms thereof were authorized by respondent's national_office the decision to make a blanket settlement offer was made by james j keightley respondent's associate chief_counsel litigation who instructed that it be made his instruction was flown through agatha vorsanger respondent's north atlantic regional_counsel and mr kletnick confirmed the settlement to this court in the name and on behalf of ms vorsanger pursuant to delegation_order no both ms the following colloquy took place between the court and mr berman during the trial of the case herein the court and how did that breakthrough come about did the national_office specifically mr keightley in any way influence the breakthrough the witness berman my recollection your continued vorsanger and mr keightley were authorized to settle with all arbitrage management investors including petitioners mr kletnick's role was to advise the arbitrage management taxpayers' lead counsel of the blanket settlement offer and its terms similarly mr kletnick's date letter to this court confirming acceptance of the blanket settlement offer did not purport to be on his own authority the letter expressly stated that it was on authority of agatha l vorsanger regional_counsel the testimony before us supports our conclusion that the settlement offer was properly authorized mr kletnick testified continued honor is that neither mr kletnick nor i were particularly fond of settling the so- called repo years but that the decision was made in washington i believe by mr keightley that it would be in the government's interest for whatever reason to enter into that settlement and we were -- would enter into a settlement with respect to those years that we were instructed accordingly to do so the court and you were instructed by your supervisors the witness we were instructed by the national_office again i believe by mr keightley and that would have then flown through the regional_office to mr kletnick and then down to myself that the basis for settlement was ultimately approved by the national_office and mr berman testified that i believe authority was received from the national_office sometime in december of mr kletnick also testified that he was instructed by mr keightley to make the settlement offer in sum the blanket settlement offer was properly authorized by officials of the irs who we note also had authority to enter into closing agreements it was made on instructions of associate chief_counsel keightley petitioners' acceptance was confirmed to this court by regional_counsel vorsanger d settlement agreement terms included respondent's agreement to forgo fraud additions to tax respondent argues that he may assert the fraud additions to tax against petitioner because the imposition of these additions is simply an outgrowth of petitioner's criminal conviction we disagree respondent agreed as part of the settlement to forgo the assertion of penalties and additions to tax the settlement terms clearly included an agreement that respondent would not assert additions to tax under sec_6653 that is the only section under which the fraud additions could be imposed for the years in issue we give full effect to this specific settlement term we further believe that at the time of the settlement respondent did not intend to treat petitioner's case differently from the cases of other arbitrage management partners and respondent did not impose fraud additions on the other arbitrage management partners moreover mr kletnick acknowledged that he was aware of the arbitrage management criminal investigation at the time of the settlement nevertheless respondent chose to settle with petitioners as part of the settlement respondent agreed to forgo the sec_6653 additions to tax this was a valid settlement and once reached cannot be repudiated by either party see 90_tc_315 thus we hold that respondent may not assert the fraud additions against petitioner e district court's determination irrelevant herein we reject respondent's contention that petitioners are bound by the district court's finding that no settlement was entered into between respondent and petitioners for and the district court's decision was superseded by the decision of the u s court_of_appeals for the second circuit in 87_f3d_50 which remanded the case for the district_court to determine whether the exclusion of settlement evidence deprived petitioner of a fair trial the district court's finding as to the nonexistence of a settlement has no preclusive effect at this time respondent contends that collateral_estoppel applies we disagree collateral_estoppel precludes litigation by parties or their privies in a later suit on a different cause of action of issues of fact and law actually litigated and necessarily decided by a court in reaching a prior judgment 464_us_154 as we stated in 100_tc_590 for obvious reasons where a trial court's judgment is vacated reversed or set_aside by an appellate court collateral_estoppel will not apply to the trial court's conclusions of law or findings_of_fact where a trial court's conclusions of law or its findings_of_fact are challenged on appeal and where the appellate court affirms the trial court's judgment on grounds different from those relied upon by the trial_court and does not pass on the trial court's conclusions of law or findings_of_fact collateral_estoppel will not apply to the trial court's conclusions of law or findings_of_fact the underlying rationale for this limitation on collateral_estoppel is that where an appellate court does not pass on a trial court's conclusions of law or findings_of_fact with regard to a particular issue that is appealed the party who lost before the trial_court has not had a full and fair opportunity to litigate at the appellate level the trial court's conclusions of law or findings_of_fact under this limitation where a trial court's conclusions of law or findings_of_fact are not passed on by the appellate court the trial court's conclusions of law or findings_of_fact are effectively set_aside and the trial court's conclusions of law or findings_of_fact cannot be used as the basis for collateral_estoppel in a subsequent proceeding between the same parties here the district court's judgment was vacated accordingly following hudson v commissioner supra pincite collateral_estoppel does not apply to the district court's conclusions moreover in vacating the district court's judgment the court_of_appeals cast doubt in particular on the finding that no settlement was reached see manko v united_states f 3d pincite the court_of_appeals concluded that rule of the federal rules of evidence does not require exclusion of evidence relating to a civil settlement in a criminal trial and that the district_court abused its discretion in holding that evidence of the settlement was inadmissible as a matter of law id pincite the court_of_appeals did not rule on whether a settlement between petitioner and respondent existed to a certain extent the district court's finding on this matter was insulated from review owing to the court's reliance on rule of the federal rules of evidence and the fact that even if such a finding were erroneous it might not entitle petitioner to a new trial in the criminal case thus because the court_of_appeals did not rule on the district court's finding that no settlement took place that finding by the district_court cannot be used as the basis for collateral_estoppel herein see hudson v commissioner supra pincite consequently for the aforementioned reasons we reject respondent's collateral_estoppel argument accordingly we shall grant petitioners' motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
